Siebeokee, J.
(dissenting upon an important question, lout concurring in the decision). I concur in the judgment of this court resulting in affirmance of the judgment of the circuit court in this case. I cannot concur in many of the grounds advanced in the opinion of the court as the basis of the decision. It is my opinion that the statutes of this state prohibiting perpetuities and regulating uses and trusts do not apply to trusts for charitable uses; and, if this case be held to come within such statutes, the authority granted by legislative enactment, to the city of OsMcosh to maintain a public library is, in effect, a repeal pro tanto of such statutes.
I therefore concur in the views expressed in the opinion of Mr. Justice Maesi-iall.